395 U.S. 827
89 S. Ct. 2130
23 L. Ed. 2d 738
Alexander H. LINDSAYv.Joseph J. KELLEY, Jr., Secretary of Commonwealth  of Pennsylvania.
No. 1370.
Supreme Court of the United States
June 23, 1969

James E. Beasley, for appellant.
William C. Sennett, Atty. Gen. of Pennsylvania, and Edward Friedman, for appellee.
Bernard G. Segal, Samuel D. Slade and Ralph S. Snyder, for the Pennsylvania Bar Ass'n, as amicus curiae.
PER CURIAM.


1
The motion of the Pennsylvania Bar Association for leave to file a brief as amicus curiae is granted. The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.